Citation Nr: 1824363	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-34 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973.

The issue of entitlement to TDIU comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In light of the Veteran's testimony at the November 2017 hearing before the undersigned of a worsening of his headache disability, the Veteran is advised to file a claim for an increased evaluation for his service-connected headache disability on the appropriate form prescribed by the Secretary.  Effective March 24, 2015, VA amended its regulations so that all claims must be submitted on a form prescribed by the Secretary.  38 C.F.R. § 20.201 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Veteran asserts that his service-connected residuals of a head injury, tinnitus, and headache disability results in an inability to obtain or maintain substantial gainful activity.  See VA Form 21-8940 dated July 2012.  Service records show the Veteran sustained a cerebral contusion with right temporal hematoma with cranial nerve involvement in February 1972.  VA examination in January 1974 found the Veteran is "most properly classified as having residual manifestations of skull fracture."
The Veteran has submitted statements from two co-workers dated August 2010 and August 2011, and a former employer dated May 2012 that his headache disability caused him to miss work, leave work early, and impacted his ability to obtain or maintain substantial gainful activity.  

The Board notes that the Veteran does not meet the schedular requirements for TDIU.  See Rating decision codesheet dated October 2014; see also 38 C.F.R. § 4.16(a).  However, under 38 C.F.R. § 4.16(b), all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability should be referred to the Director of the Compensation Service.  The Board finds the Veteran has submitted evidence sufficient to require referral for extraschedular consideration for TDIU.  

Further, VA treatment records from July 2016 to the present are outstanding.   
Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also secure any outstanding, relevant VA medical records

2.  Conduct appropriate development, to include referral of the claim to VA's Director of Compensation Service for consideration of a TDIU on an extraschedular basis.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, to include the issue of entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




